ICJ_129_CertainCriminalProceedings_COD_FRA_2006-01-11_ORD_01_NA_00_FR.txt.      COUR INTERNATIONALE DE JUSTICE


         RECUEIL DES ARRE| TS,
  AVIS CONSULTATIFS ET ORDONNANCES


AFFAIRE RELATIVE Av CERTAINES
PROCE
    u DURES PE
             u NALES ENGAGEu ES
         EN FRANCE
   (RE
     u PUBLIQUE DU CONGO c. FRANCE)


    ORDONNANCE DU 11 JANVIER 2006




            2006
     INTERNATIONAL COURT OF JUSTICE


       REPORTS OF JUDGMENTS,
    ADVISORY OPINIONS AND ORDERS


  CASE CONCERNING CERTAIN
   CRIMINAL PROCEEDINGS
         IN FRANCE
  (REPUBLIC OF THE CONGO v. FRANCE)


       ORDER OF 11 JANUARY 2006

                     Mode officiel de citation :
          Certaines procédures pénales engagées en France
  (République du Congo c. France), ordonnance du 11 janvier 2006,
                      C.I.J. Recueil 2006, p. 3




                          Official citation :
               Certain Criminal Proceedings in France
    (Republic of the Congo v. France), Order of 11 January 2006,
                      I.C.J. Reports 2006, p. 3




                                           No de vente :
ISSN 0074-4441
ISBN 92-1-071019-3
                                           Sales number    910

                             11 JANVIER 2006

                              ORDONNANCE




 CERTAINES PROCE u DURES PE
                          u NALES
     ENGAGE u ES EN FRANCE
(RE
  u PUBLIQUE DU CONGO c. FRANCE)




 CERTAIN CRIMINAL PROCEEDINGS
           IN FRANCE
(REPUBLIC OF THE CONGO v. FRANCE)




                            11 JANUARY 2006

                                    ORDER

               3




                              COUR INTERNATIONALE DE JUSTICE

    2006                                     ANNÉE 2006
 11 janvier
Rôle général
   no 129                                    11 janvier 2006


                       AFFAIRE RELATIVE À CERTAINES
                       PROCÉDURES PÉNALES ENGAGÉES
                                EN FRANCE
                              (RÉPUBLIQUE DU CONGO c. FRANCE)




                                           ORDONNANCE


               Présents : M. SHI, président ; M. RANJEVA, vice-président ; MM. KOROMA,
                          VERESHCHETIN, Mme HIGGINS, MM. PARRA-ARANGUREN,
                          KOOIJMANS, AL-KHASAWNEH, BUERGENTHAL, ELARABY,
                          OWADA, SIMMA, TOMKA, juges ; M. COUVREUR, greffier.


                   La Cour internationale de Justice,
                  Ainsi composée,
                  Après délibéré en chambre du conseil,
                  Vu l’article 48 du Statut de la Cour et le paragraphe 3 de l’article 44 de
               son Règlement,
                  Vu l’ordonnance du 11 juillet 2005, par laquelle le président de la Cour
               a reporté au 11 janvier 2006 et au 10 août 2007, respectivement, les dates
               d’expiration des délais pour le dépôt de la réplique de la République du
               Congo et de la duplique de la République française ;
                  Considérant que, dans une lettre datée du 9 janvier 2006 et reçue au
               Greffe le même jour par télécopie, l’agent de la République du Congo
               s’est référé à l’état actuel des procédures judiciaires en France et au
               Congo, et a prié la Cour, pour les raisons exposées dans ladite lettre, de
               reporter de six mois la date d’expiration du délai pour le dépôt de la

               4

4        CERTAINES PROCÉDURES PÉNALES (ORDONNANCE 11 I 06)


réplique de la République du Congo ; et considérant que, dès réception
de cette lettre, le greffier en a fait tenir copie à l’agent de la République
française ;
   Considérant que, par lettre datée du 9 janvier 2006 et reçue au Greffe
le même jour par télécopie, l’agent de la République française a indiqué
que son gouvernement ne s’opposait pas à la nouvelle prorogation de
délai sollicitée par la République du Congo, étant entendu que « cette
acceptation [était] uniquement liée à la procédure judiciaire engagée en
France » et que le délai fixé pour le dépôt de la duplique serait prorogé de
la même manière ;
   Compte tenu des raisons invoquées par la République du Congo et de
l’accord des Parties,
   Reporte au 11 juillet 2006 la date d’expiration du délai pour le dépôt de
la réplique de la République du Congo ;
   Reporte au 11 août 2008 la date d’expiration du délai pour le dépôt de
la duplique de la République française ;
   Réserve la suite de la procédure.

   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le onze janvier deux mille six, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la République du Congo et
au Gouvernement de la République française.

                                                        Le président,
                                                (Signé) SHI Jiuyong.
                                                         Le greffier,
                                            (Signé) Philippe COUVREUR.




5

PRINTED IN THE NETHERLANDS



                             ISSN 0074-4441
                             ISBN 92-1-071019-3

